NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
(Reexa1nination Nos. 90/006,495 and 95/000,020)
IN RE NTP, INC.,
2010-1277
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
The Director of the United States Patent and Trade-
mark Office moves without opposition for a 39-day exten-
sion of time, until October 1, 2010, to file his brief. NTP,
Inc. moves without opposition to extend the time to file its
reply brief to 34 days from service of the Director’s brief
NTP also moves without opposition to extend the time to
file the joint appendix to 14 days from the date of service
of the reply brief
Upon consideration thereof,
IT ls ORDERED THAT:

IN RE NTP 2
The motions are granted
FOR THE COURT
SEP 1 4 wm /s/ J an Horbaly
Date J an Horba1y
Clerk
cc: Brian M. Buroker, Esq.
Raymond T. Chen, Esq.
819 "-='s22§lSt;Yaas.,"“
SEP 1 4 2019
.IAN HORBALY
CLER-K